IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0324
                               Filed April 18, 2018


IN THE INTEREST OF J.L. and J.P.,
Minor Children,

M.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



       Mother appeals from an order terminating her parental rights pursuant to

Iowa Code chapter 232 (2017). AFFIRMED.



       J. David Zimmerman, Clinton, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Brian P. Donnelly of Mayer, Lonergan & Rolfes, P.C., Clinton, guardian ad

litem for minor children.



       Considered by Danilson, C.J., and Mullins and McDonald, JJ. Tabor, J.,

takes no part.
                                         2


MCDONALD, Judge.

      Mindi appeals from the order terminating her parental rights in her two

children. Her rights were terminated pursuant to Iowa Code section 232.116(1)(d)

and (g) (2017) as to J.P. (born 2012) and section 232.116(1)(d), (g), and (h) as to

J.L. (born 2014). Mindi challenges the sufficiency of the evidence supporting the

statutory grounds authorizing the termination of her parental rights, and she

contends the juvenile court should have granted her an additional three months’

time to have the children returned to her care.

      This court reviews termination proceedings de novo. See In re A.M., 843
N.W.2d 100, 110 (Iowa 2014). The statutory framework authorizing the termination

of a parent-child relationship is well established and need not be repeated herein.

See In re P.L., 778 N.W.2d 33, 39 (Iowa 2010) (setting forth the statutory

framework). Where, as here, “the juvenile court terminates parental rights on more

than one statutory ground, we may affirm the juvenile court’s order on any ground

we find supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012).

      We choose to address the sufficiency of the evidence supporting

termination of the mother’s rights authorized by code section 232.116(1)(g). To

establish termination under this ground, the State must prove:

      (1) The child has been adjudicated in need of assistance pursuant to
          section 232.96.
      (2) The court has terminated parental rights pursuant to section
          232.117 with respect to another child who is a member of the
          same family or a court of competent jurisdiction in another state
          has entered an order involuntarily terminating parental rights with
          respect to another child who is a member of the same family.
      (3) There is clear and convincing evidence that the parent continues
          to lack the ability or willingness to respond to services which
          would correct the situation.
                                         3


       (4) There is clear and convincing evidence that an additional period
           of rehabilitation would not correct the situation.

Iowa Code § 232.116(1)(g).      It is not disputed that both children have been

adjudicated in need of assistance and that Mindi’s parental rights have been

terminated with respect to another child in the family. The fighting issues are

whether Mindi lacks the ability to respond to services which would correct the

situation and whether an additional period of rehabilitation would correct the

situation. See Iowa Code § 232.116(1)(g)(3), (4).

       There is clear and convincing evidence Mindi lacks the ability to respond to

services that would correct the situation. The Iowa Department of Human Services

(IDHS) became involved with these children in March 2016. At that time, there

were concerns of physical abuse by the stepfather as well as concerns of

marijuana use in the presence of the children. The children were not removed

from the mother’s care at that time, but IDHS monitored the family and offered

services to the family. In the spring and summer of 2017, there were renewed

allegations Mindi used marijuana in the presence of the children, left the children

unsupervised, and allowed inappropriate individuals to be around her children.

The children were removed from Mindi’s care after Mindi tested positive for both

THC and methamphetamine. At the same time, one child had a hair-stat test

positive for THC. The other child’s hair could not be tested due to its short length.

       Since the time of removal, Mindi has demonstrated a consistent lack of

accountability and responsiveness. Although she began substance-abuse classes

and mental-health treatment in June 2017, her progress has been minimal. She

tested positive for marijuana in November 2017 and admitted to a history of
                                         4


falsifying drug tests. She also admitted to her caseworker she had attempted to

purchase drugs with the assurance that an IDHS drug screen would not detect

them. She was kicked out of her inpatient substance-abuse program in December

2017 for having a bottle of urine and methamphetamine paraphernalia in her room.

Still, Mindi denied using methamphetamine. At the time of the termination hearing

in February 2018, Mindi’s mental-health counselor reported she had last seen

Mindi on December 19, 2017. Mindi was homeless for much of this case, and she

had just begun living with an acquaintance from the shelter two weeks before the

termination hearing. Mindi’s caseworker testified she still had concerns about

unresolved mental-health issues and would have safety concerns if any visits

between Mindi and the children were not fully supervised.

       There is also clear and convincing evidence an additional period of

rehabilitation would not correct the situation. Mindi has had her rights to another

child terminated. Yet, she has not made any lasting change to avoid termination

of her rights with respect to these children. There is strong evidence she continues

to use drugs, including the discovery of urine and paraphernalia in her room at an

inpatient drug-treatment program. She has been non-compliant with her mental-

health treatment. She has not had stable housing over the life of the case. At the

time of the termination hearing, she was residing in a one-bedroom apartment with

a recent acquaintance. This case is similar to other cases in which we have found

sufficient evidence to support termination of parental rights. See, e.g., In re B.C.,

No. 17-0933, 2017 WL 4050975, at *1 (Iowa Ct. App. Sept. 13, 2017) (affirming

termination under 232.116(1)(g) where mother had history of drug abuse and

limited success with treatment and other services); In re K.F., No. 14-0892, 2014
                                           5
WL 4635463, at *3 (Iowa Ct. App. Sept. 17, 2014) (finding termination appropriate,

where, as here, “[a]lthough [the mother] has been involved with services

concerning her children at least three times, she does not obtain any lasting benefit

from those services”); In re J.C., Nos. 03-0617, 03-0160, 2003 WL 21919910, at

*5 (Iowa Ct. App. Aug. 13, 2003) (finding termination appropriate under section

232.116(1)(g) where parents had “no insight as to their deficiencies and inabilities

to parent a child”). We conclude the evidence is sufficient here. “Children simply

cannot wait for responsible parenting.” In re L.L., 459 N.W.2d 489, 495 (Iowa

1990).

         To the extent Mindi raises a challenge to the failure to grant deferred

permanency under Iowa Code section 232.104(2)(b), the challenge is unavailing.

As explained above, there is no basis to conclude the need for removal will no

longer exist if Mindi is given additional time. See In re Z.R., No. 17-1004, 2017
WL 4050989, at *4 (Iowa Ct. App. Sept. 13, 2017). Given Mindi’s past performance

and unresolved issues, we cannot expect significant improvement in her ability to

care for the children. See A.B., 815 N.W.2d at 778. As the juvenile court noted,

and we agree, Mindi wants to be a “play Mommy” without the attendant

responsibilities of providing regular and routine care for her children.



         We affirm the termination of Mindi’s parental rights in both children pursuant

to Iowa Code section 232.116(1)(g).

         AFFIRMED.